Case 2:20-cv-00157-JDL Document 40 Filed 04/30/21 Page 1 of 1               PageID #: 242




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

GEORGE LODER,               )
                            )
           Plaintiff        )
                            )
    v.                      )                      2:20-cv-00157-JDL
                            )
MAINE INTELLIGENCE ANALYSIS )
CENTER, et al.,             )
                            )
           Defendants.      )

                             ORDER ON DISCOVERY ISSUE

          The Court held a telephonic conference on April 30, 2021, to discuss a discovery

issue. After consideration of the parties’ arguments, for the reasons stated on the record,

the Court orders Plaintiff to supplement his answer to interrogatory number 17 as set forth

herein.

          During the conference, Plaintiff, through counsel, represented that he intended to

claim economic damages based on the difference in the rate of pay between his former

employment as a detective and his current employment as a trooper. On or before May 7,

2021, Plaintiff shall supplement interrogatory number 7 to state the amount of the

economic loss, if any, Plaintiff claims for each year he has worked as a trooper.

                                          NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 30th day of April, 2021.
